IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH WU,                           NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5336

DEPARTMENT OF HEALTH,

      Appellee.

_____________________________/

Opinion filed August 5, 2016.

An appeal from a Final Order of the Department of Health.

Terence M. Lenamon of Terence M. Lenamon, P.A., Miami, for Appellant.

Nichole Geary, General Counsel, Sarah Young Hodges, Chief Appellate Counsel,
and Monique M. Bryan, Assistant General Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY and M.K. THOMAS, JJ., and BEVERLY, THOMAS M., ASSOCIATE
JUDGE, CONCUR.